DETAILED ACTION
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 (directly) and 10 (indirectly) depend from cancelled claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of the art rejections, claim 9 will be treated as if it depends from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON CAROL
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent D772,563 to Carol in view of YouTube.com (NPL #1) and EP 1,212,958 to Adachi.
Regarding claim 1, Carol discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 4 below); opposing first and second end panels (see end panel in Annotated Fig. 4, and opposing end panel on other side of bag), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Fig. 4, and other figures); a bottom panel (Annotated Fig. 4) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Fig. 6); a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel; and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Annotated Fig. 4); wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Annotated Fig. 4).  Carol fails to disclose a wearable band as claimed.  However, Youtube discloses a bag having a wearable band (see screen capture); wherein the wearable band is rigid or semirigid (the band is at least semirigid because it retains its shape); wherein the wearable band is circular (see screen capture); wherein the circular wearable band has an inner diameter and an outer diameter; wherein the circular wearable band has a fixed circumference (see screen capture); and wherein the circular wearable band is continuous and uninterrupted along the fixed circumference (see screen capture).  It would have been obvious to one of ordinary skill to have included a wrist ring in Carol to provide an alternate way to carry the purse as desired.  To the extent the rigidity of the band is in doubt, Adachi discloses a carrying bag and discloses that using metals to increase the strength of carrying rings is known in this art (para. 0037).  It would have been obvious to one of ordinary skill to have made the wrist ring from metal in the combination because the modification only requires choosing from a finite number of predictable materials to use for a support ring.

    PNG
    media_image1.png
    451
    381
    media_image1.png
    Greyscale

      Carol Annotated Fig. 4
	Regarding claim 2, Carol discloses wherein the first and second feet each extend along a length of the bag (see Figs. 1-4).
Regarding claim 3, Carol discloses wherein the bottom panel puckers (see concavity in Fig. 4).  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the bottom panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Adachi discloses a bag that employs flexible/semi-flexible materials (see figures, which illustrate flexible material).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the bottom panel.
	Regarding claim 4, Carol discloses wherein at least a portion of the bottom panel is concave relative to the first and second feet (Annotated Fig. 4 above).
Regarding claim 5, Carol discloses wherein: the first and second end panels pucker inwardly (Figs. 1, 6).  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the first end panel and proximate the second end panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Adachi discloses a bag that employs flexible/semi-flexible materials (see figures, which illustrate flexible material).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the end panels.

REJECTION BASED ON SUPPANCIG
Claim(s) 1-2, 9-11, 21-22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent D516,805 to Suppancig in view of Youtube and Adachi.
Regarding claim 1, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 3 below); opposing first and second end panels (see end panel in Annotated Fig. 3, and opposing end panel in Fig. 6), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Figs 1-6); a bottom panel (Annotated Fig. 3) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Figs. 1-6); a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel; and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Annotated Fig. 3); wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Annotated Fig. 3).  Suppancig fails to disclose a wearable band as claimed.  However, Youtube discloses a bag having a wearable band (see screen capture); wherein the wearable band is rigid or semirigid (the band is at least semirigid because it retains its shape); wherein the wearable band is circular (see screen capture); wherein the circular wearable band has an inner diameter and an outer diameter; wherein the circular wearable band has a fixed circumference (see screen capture); and wherein the circular wearable band is continuous and uninterrupted along the fixed circumference (see screen capture).  It would have been obvious to one of ordinary skill to have included a wrist ring in Suppancig because the modification only requires a simple substitution of one known, equivalent carrying element for another to obtain predictable results.  To the extent the rigidity of the band is in doubt, Adachi discloses a carrying bag and discloses that using metals to increase the strength of carrying rings is known in this art (para. 0037).  It would have been obvious to one of ordinary skill to have made the wrist ring from metal in the combination because the modification only requires choosing from a finite number of predictable materials to use for a support ring.


    PNG
    media_image2.png
    435
    336
    media_image2.png
    Greyscale

Suppancig Annotated Fig. 3
Regarding claim 2, Suppancig discloses wherein the first and second feet each extend along a length of the bag (see Figs. 1, 4-5).
	Regarding claim 9, Suppancig discloses wherein the bag further comprises a zipper (Fig. 1) coupled to each of the opposing first and second side panels.
Regarding claim 10, the combination from claim 1 discloses wherein the wearable band is adapted to be worn around a user's hand, wrist, or arm (see Youtube – “wrist ring”).  The combination fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in the combination because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.
Regarding claim 11, the combination from claim 10 discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Suppancig Annotated Fig. 3 above); opposing first and second end panels (see end panel in Suppancig Annotated Fig. 3, and opposing end panel in Fig. 6), wherein each of the opposing first and second end panels is coupled to each of the opposing first and second side panels (see Suppancig Figs. 1-6); a bottom panel (Suppancig Annotated Fig. 3) coupled to each of the first side panel, the second side panel, the first end panel, and the second end panel (Suppancig Figs. 1-6); and a zipper (Suppancig Fig. 1) coupled to each of the opposing first and second side panels (Suppancig Fig. 1); and a wearable band (Youtube) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function) and coupled to the zipper (Adachi Fig. 5) so that the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band (the zipper is openable and closeable as claimed); wherein the wearable band is rigid or semirigid (Youtube/Adachi); wherein the wearable band is circular (Youtube); wherein the circular wearable band has an inner diameter and an outer diameter; wherein the circular wearable band has a fixed circumference; and wherein the circular wearable band is continuous and uninterrupted along the fixed circumference (Youtube).
Regarding claim 21, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotaed Fig. 3 above); and a zipper coupled to each of the opposing first and second side panels (Fig. 1); and a wearable band (Fig. 1) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function); wherein, when the apparatus is placed on a flat surface, a first portion of the first side panel opposite the zipper and a second portion of the second side panel opposite the zipper are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3 – “feet”); wherein, when the first portion of the first side panel opposite the zipper and the second portion of the second side panel opposite the zipper provide support for the apparatus so that the apparatus stands upright on the flat surface: a third portion (Annotated Fig. 3) of the first side panel is adapted to be spaced in a nonparallel relation with a fourth portion (Annotated Fig. 3) of the second side panel; the first and second side panels are adapted to be spaced apart by a first dimension at a location proximal to the zipper; and the first and second side panels are adapted to be spaced apart by a second dimension at a location distal to the zipper; and wherein the second dimension is greater than the first dimension (Annotated Fig. 3); wherein the first portion of the first side panel opposite the zipper and the second portion of the second side panel opposite the zipper each extend along a length of the bag opposite the zipper (Figs. 1, 4-6).  Suppancig fails to disclose the claimed characteristics of the wearable band.  However, Youtube discloses a bag having a wearable band (see screen capture); wherein the wearable band is rigid or semirigid (the band is at least semirigid because it retains its shape); wherein the wearable band is circular (see screen capture); wherein the circular wearable band has an inner diameter and an outer diameter; wherein the circular wearable band has a fixed circumference (see screen capture); and wherein the circular wearable band is continuous and uninterrupted along the fixed circumference (see screen capture).  It would have been obvious to one of ordinary skill to have included a wrist ring in Suppancig because the modification only requires a simple substitution of one known, equivalent carrying element for another to obtain predictable results.  To the extent the rigidity of the band is in doubt, Adachi discloses a carrying bag and discloses that using metals to increase the strength of carrying rings is known in this art (para. 0037).  It would have been obvious to one of ordinary skill to have made the wrist ring from metal in the combination because the modification only requires choosing from a finite number of predictable materials to use for a support ring.  The combination fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in the combination because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.  
Regarding claim 22, Suppancig discloses an apparatus, comprising: a bag, comprising: opposing first and second side panels (Annotated Fig. 3 above); and a zipper coupled to each of the opposing first and second side panels (Fig. 1); and a wearable band (Fig. 1) adapted to be worn around a user's hand, wrist, or arm (the band is capable of this function).  Suppancig fails to disclose the claimed characteristics of the wearable band.  However, Youtube discloses a bag having a wearable band (see screen capture); wherein the wearable band is rigid or semirigid (the band is at least semirigid because it retains its shape); wherein the wearable band is circular (see screen capture); wherein the circular wearable band has an inner diameter and an outer diameter; wherein the circular wearable band has a fixed circumference (see screen capture); and wherein the circular wearable band is continuous and uninterrupted along the fixed circumference (see screen capture).  It would have been obvious to one of ordinary skill to have included a wrist ring in Suppancig because the modification only requires a simple substitution of one known, equivalent carrying element for another to obtain predictable results.  To the extent the rigidity of the band is in doubt, Adachi discloses a carrying bag and discloses that using metals to increase the strength of carrying rings is known in this art (para. 0037).  It would have been obvious to one of ordinary skill to have made the wrist ring from metal in the combination because the modification only requires choosing from a finite number of predictable materials to use for a support ring.  The combination fails to disclose the band being coupled to the zipper.  However, Adachi discloses a bag including a wearable band coupled to a zipper (Fig. 5).  It would have been obvious to one of ordinary skill to have coupled the wearable band to the zipper in the combination because the modification only requires a mere rearrangement of known parts having predictable results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and because it only requires choosing from a finite number of predictable locations on a bag to couple a wearable band.  The combination discloses wherein the zipper is openable and closeable by moving: the wearable band relative to the bag; and/or the bag relative to the wearable band.
Regarding claim 25, Suppancig discloses wherein, when the apparatus is placed on a flat surface, a portion of the first side panel opposite the zipper and a portion of the second side panel opposite the zipper are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3 above – “feet”).
Regarding claim 26, Suppancig discloses wherein the bag further comprises: a first foot (one foot in Annotated Fig. 3) at least partially formed by the portion of the first side panel opposite the zipper; and a second foot (other foot in Annotated Fig. 3) at least partially formed by the portion of the second side panel opposite the zipper.
Regarding claim 27, Suppancig discloses wherein, when the apparatus is placed on the flat surface, the first and second feet are adapted to provide support for the apparatus so that the apparatus stands upright on the flat surface (Annotated Fig. 3).
Regarding claim 28, Suppancig discloses wherein the first and second feet each extend along a length of the bag opposite the zipper (Figs. 1, 4-6).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig, Youtube and Adachi, further in view of Carol.
Regarding claim 14, Suppancig fails to disclose a puckering bottom panel.  However, Carol discloses a bag including bottom and side panels that pucker (see concavity in Annotated Fig. 4, see also Fig. 1).  It would have been obvious to one of ordinary skill to have used Carol’s puckering bottom and end panels in Suppancig because the modification only requires a simple substitution of one known, equivalent bag bottom and end panel configuration for another to obtain predictable results.  It would appear that this configuration would permit an interior region of the apparatus to be expanded or collapsed proximate the bottom panel (using conventional flexible/semi-flexible bag materials).  However, to remove all doubt, Adachi discloses a bag that employs flexible/semi-flexible materials (see figures, which illustrate flexible material).  It would have been obvious to one of ordinary skill to have made the end and bottom panels from flexible/semi-flexible material because the modification only requires choosing from a finite number of predictable materials to use in a bag.  The combination discloses an interior region of the apparatus being expandable or collapsible proximate the bottom panel.
Regarding claim 15, the combination from claim 11 discloses a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel; and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Suppancig Annotated Fig. 3 above).  The combination fails to disclose a concave bottom panel.  However, Carol discloses a bag including bottom and side panels that are concave (see concavity in Annotated Fig. 4, see also Fig. 1).  It would have been obvious to one of ordinary skill to have used Carol’s concave bottom and end panels in the combination because the modification only requires a simple substitution of one known, equivalent bag bottom and end panel configuration for another to obtain predictable results.  
Regarding claim 16, the combination from claim 14 discloses wherein: the first end panel puckers inwardly (Carol) to permit an interior region of the apparatus to be expanded or collapsed (Adachi) proximate the first end panel; and/or the second end panel puckers inwardly (Carol) to permit the interior region of the apparatus to be expanded or collapsed (Adachi) proximate the second end panel.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suppancig, Youtube and Adachi, further in view of US Published Application 2005/0016647 to Carey.
Regarding claim 17, the combination from claim 11 discloses a first foot at least partially formed by: a portion of the first side panel; and/or a portion of the bottom panel (Suppancig Annotated Fig. 3 above); and a second foot at least partially formed by: a portion of the second side panel; and/or a portion of the bottom panel (Suppancig Annotated Fig. 3 above); wherein the bottom panel is coupled to the first side panel and the second opposing side panel using stitching (see stitching along bottom in Fig. 4).  To the extent the stitching is not clear, Carey discloses stitching two panels together adjacent the edges of the panel (see for example panels 28 and 30 stitched together at 24 in Fig. 3).  It would have been obvious to one of ordinary skill to have used stitching to secure the bottom panel to the side panels because doing so only involves choosing from a finite number of predictable methods to use to join panels in a bag.
	Regarding claim 18, the combination from claim 17 discloses wherein, when the apparatus is placed on a flat surface, the first and second feet are adapted to provide support for the apparatus so that: the apparatus stands upright on the flat surface; and at least a portion of the bottom panel is spaced apart from the flat surface (Suppancig Fig. 3).
Regarding claim 19, the combination from claim 17 discloses wherein the first and second feet each extend along a length of the bag (see Suppancig Figs. 1, 4-5).
Regarding claim 20, the combination from claim 17 discloses wherein the portion of the first side panel and/or the portion of the bottom panel forming the first foot comprises a first seam allowance defined between an edge of the first side panel and the stitching; and wherein the portion of the second side panel and/or the portion of the bottom panel forming the second foot comprises a second seam allowance defined between an edge of the second side panel and the stitching (see space between stitching and the panel edge in Suppancig Fig. 4 and Cary Fig. 3).
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the newly claimed characteristics of the wearable band, see the new rejections above, which apply Youtube and Adachi for these elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734